
	

113 SRES 193 ATS: Honoring the fallen heroes of the Granite Mountain Interagency Hotshot Crew.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 193
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2013
			Mr. McCain (for himself
			 and Mr. Flake) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the fallen heroes of the Granite
		  Mountain Interagency Hotshot Crew.
	
	
		Whereas, on June 30, 2013, 19 firefighters of the Prescott
			 Fire Department's Granite Mountain Interagency Hotshot Crew (referred to in
			 this preamble as the Crew) gave their lives battling the Yarnell
			 Hill Fire in Yavapai County, Arizona;
		Whereas the loss of these 19 brave men makes the Yarnell
			 Hill Fire the deadliest wildfire in the history of the State of Arizona and the
			 worst wildland firefighter fatality incident in the United States in 80
			 years;
		Whereas Eric Marsh, who was 43 years old and a native of
			 Ashe County, North Carolina, served as the Crew’s superintendent;
		Whereas Jesse Steed, who was 36 years old and a native of
			 Cottonwood, Arizona, served as the Crew’s captain;
		Whereas Clayton Whitted, who was 28 years old, was a
			 native of Prescott, Arizona;
		Whereas Robert Caldwell, who was 23 years old, was a
			 native of Prescott, Arizona, and was the cousin of Grant McKee, who also
			 perished battling the Yarnell Hill Fire;
		Whereas Travis Carter, who was 31 years old, was a native
			 of Prescott, Arizona;
		Whereas Christopher MacKenzie, who was 30 years old, was a
			 native of Hemet, California;
		Whereas Travis Turbyfill, who was 27 years old, was a
			 native of Prescott, Arizona;
		Whereas Andrew Ashcraft, who was 29 years old, was a
			 native of Prescott, Arizona;
		Whereas Joe Thurston, who was 32 years old, was a native
			 of Cedar City, Utah;
		Whereas Wade Parker, who was 22 years old, was a native of
			 Chino Valley, Arizona;
		Whereas Anthony Rose, who was 23 years old, was a native
			 of Zion, Illinois;
		Whereas Garret Zuppiger, who was 27 years old, was a
			 native of Phoenix, Arizona;
		Whereas Scott Norris, who was 28 years old, was a native
			 of Prescott, Arizona;
		Whereas Dustin DeFord, who was 24 years old, was born in
			 Baltimore, Maryland and raised in Ekalaka, Montana;
		Whereas William “Billy” Warneke, who was 25 years old, was
			 a native of Hemet, California;
		Whereas Kevin Woyjeck, who was 21 years old, was a native
			 of Seal Beach, California;
		Whereas John Percin, Jr., who was 24 years old, was a
			 native of West Linn, Oregon;
		Whereas Grant McKee, who was 21 years old, was a native of
			 Newport Beach, California, and was the cousin of Robert Caldwell, who also
			 perished battling the Yarnell Hill Fire;
		Whereas Sean Misner, who was 26 years old, was a native of
			 Goleta, California;
		Whereas the Granite Mountain Interagency Hotshot Crew was
			 founded as a fuel mitigation crew in 2002, and, around 2008, became the first
			 municipal hotshot crew in the United States;
		Whereas the Granite Mountain Interagency Hotshot Crew was
			 an elite ground firefighting crew, hailed from diverse backgrounds, and worked
			 long hours in extreme environmental conditions while performing physically
			 demanding fireline tasks; and
		Whereas, on July 1, 2013, the Governor of Arizona declared
			 a state of emergency because of the Yarnell Hill Fire, by which date the fire
			 had already burned approximately 8,300 acres, threatened or destroyed hundreds
			 of homes and other structures, and forced the evacuation of approximately 1,250
			 people: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the memory
			 of the fallen heroes of the Prescott Fire Department's Granite Mountain
			 Interagency Hotshot Crew;
			(2)extends its
			 deepest condolences and sympathy to the surviving families of the 19
			 firefighters lost in the line of duty; and
			(3)commends the
			 bravery and sacrifice made by these fallen wildland firefighters in the service
			 of their communities.
			
